Evans, J.
No evidence is incorporated in appellant’s abstract and no exceptions are presented for our consideration, save an exception to the judgment alone. It appears from the pleadings that the city of Centerville let a contra~t for street iniprovenients to, one Mitchell. Mitchell sublet a part of the contract to Hughes Construction Company, and the latter company sublet to the defendant D. Wilson. Wilson proceeded to the performance of his subcontract, and employed labor to that end. The city of Centerville, as garnishee, denied any liability to Wilson or to the attaching plaintiff. Mitchell, as garnishee, admitted an indebtedness to Wilson for the part performance of his subcontract, to an amount in excess of $400. The interveners were all laborers who had performed the work whereby Mitchell became indebted to Wilson. They presented their claims under the provisions of Section 4020, Code Supplement, 1913. For aught that appears in this record, their proofs were complete, and complied with all the requirements of said section. No question was raised at the trial as to the right of the interveners to proceed under such section. The judgment of the court was entered on April 29, 1922. A long time thereafter, and on June 24th, the plaintiff filed a pleading wherein he challenged the right of the interveners to proceed under Section 4020, ■ and Set forth the contention that they were entitled to proceed only under the provisions of Code Section 3102, and that they had failed to comply with such latter section.. The plaintiff’-s contention, as appellant herein, is now predicated upon such pleading.
*633*632There was no warrant for such a pleading after judgment. Nor is such pleading any proper part of the record upon which *633appeal from the judgment can be predicated. The burden is upon the appellant to show error upon the rec- or(j None is made to appear. So far as ap*r r pears, the case was tried without objection, upon the theory of the pleadings. No error is disclosed. The judgment below is, accordingly, affirmed.- — Affirmed.
Preston, C. J., Arthur and Faville, JJ., concur.